DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “influential” in claim 17 is a relative term which renders the claim indefinite. The term “influential” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Use of the term influential renders the limitation “subset of the set of operational parameters” indefinite.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
calculating an adaptive anomaly detection model of the cellular network based on the sets of performance data; and 
for at least a first set of performance data: 
calculating a first anomaly score for the first set of performance data; 
determining whether the first anomaly score exceeds an anomaly score threshold.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “calculating an adaptive anomaly detection model of the cellular network based on the sets of performance data”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “calculating” in the context of this claim encompasses the user manually calculating a model based on performance data.
The limitation(s) regarding “calculating a first anomaly score for the first set of performance data”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “calculating” in the context of this claim encompasses the user manually calculating an anomaly score.
The limitation(s) regarding “determining whether the first anomaly score exceeds an anomaly score threshold”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually comparing an anomaly score to a threshold.
Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
The limitation(s) regarding “A method for automatic adaptive anomaly detection” does/do not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to anomaly detection. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
The limitation(s) regarding “obtaining sets of performance data from a cellular network” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
The limitation(s) regarding “labeling the first set of performance data when the first anomaly score exceeds the anomaly score threshold” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. insignificant application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data outputting steps necessary or routine to implement the abstract idea. Further, referring to the MPEP 2106.05(g), the claim limitations are analogous to a claim to Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.

As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “automatic adaptive anomaly detection” is/are seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional element(s) of “obtaining sets of performance data” and “labeling the first set of performance data” is/are viewed as insignificant extra-solution activity, such as mere data gathering and data outputting in a conventional way and, therefore, does not provide an inventive concept. 
Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Schierz et al. (US 20210103580 A1), Umakanth et al. (US 20220038332 A1), Trinh et al. (US 20200379454 A1), Gopalakrishnan et al. (US 20170032266 A1), Wang et al. (US 20210064984 A1), Matyska et al. (US 20200334228 A1), Vasseur et al. (US 20170279848 A1), Khalastchi et al. (US 20140149806 A1), and Yamaguchi et al. (US 20200311576 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “automatic adaptive anomaly detection”, “obtaining sets of performance data”, and “labeling the first set of performance data” can be viewed as a field of use, necessary data gathering and data outputting, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claims 11 and 17 are also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claims 11 and 17 recite the additional elements of:
The limitation(s) regarding “a server apparatus”, “a network interface”, “a processor”, “a non-transitory computer-readable medium”, and “a user interface” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The limitation(s) regarding “obtain a set of operational parameters comprising at least one multicollinear relationship” and “alert a user via the user interface with the labeled alarms” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering and insignificant application . Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering and data outputting steps necessary or routine to implement the abstract idea.
The limitation(s) regarding “update an adaptive anomaly detection model based on the set of operational parameters”, “detect at least one anomaly within the set of operational parameters based on the adaptive anomaly detection model”, and “generate a labeled alarm based on an influential subset of the set of operational parameters” these limitations are directed to an abstract idea and would fall within the “Mental Process” grouping of abstract ideas. Thus, the claim(s) are still directed to an abstract idea without significantly more.

Dependent claims 2-10, 12-16, and 18-20 when analyzed as a whole are held to be patent ineligible under  35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 2, 8, and 15-16 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above. 
Claims 3-7, 9-10, 12, and 18-20 further limit the abstract idea with an abstract idea, such as an “Mental Processes” and “Mathematical Concepts”, and thus the claims are still directed to an abstract idea without significantly more. 
Claims 13-14 recites generic computer components performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8, 10-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierz et al. (US 20210103580 A1) in view of Umakanth et al. (US 20220038332 A1).

Regarding Claims 1 and 11. Schierz teaches:
A method for automatic adaptive anomaly detection (See Fig. 1, para[0017], and para[0096]: anomaly detection. Detection system 102.), comprising: 
obtaining sets of data (See Fig. 4, and para[0131] – para[0133]: a data set comprising a plurality of data samples.); 
calculating an adaptive anomaly detection model based on the sets of data (See Fig. 4, Fig. 6, para[0032], para[0058], and para[0108]: An unsupervised anomaly detection process. An unsupervised anomaly detection model, respective anomaly scores for each of a plurality of data samples. Anomaly detection model can be an unsupervised machine learning model.); and 
for at least a first set of performance data: 
calculating a first anomaly score for the first set of performance data (See Fig. 6, Fig. 11, para[0023], para[0032] – para[0033]: Obtaining a respective anomaly score for each of the plurality of data samples.); 
determining whether the first anomaly score exceeds an anomaly score threshold (See Fig. 6, para[0044], para[0054], and para[0172]: At least one of the anomaly scores being greater than a first threshold anomaly score, the method further comprises identifying the data sample as an anomalous data sample.); and 
labeling the first set of performance data when the first anomaly score exceeds the anomaly score threshold (See Fig. 4, Fig. 6, para[0043] - para[0044], para[0162]: the actions of the anomaly detection method further comprise assigning a respective value of a label to each of the plurality of data samples based on the identified set of anomalous data samples.).
Schierz is silent as to the language of:
obtaining sets of performance data from a cellular network; and
calculating an adaptive anomaly detection model of the cellular network based on the sets of performance data.
Nevertheless Umakanth teaches:
obtaining sets of performance data from a cellular network (See Fig. 1, Fig. 5, para[0014], para[0018], and para[0034]: The monitoring of network devices may include monitoring a set of key performance indicator (KPI) parameters. Base station 125 may report a set of KPI values for a set of KPI parameters to anomaly detection system 150.); and
calculating an adaptive anomaly detection model of the cellular network based on the sets of performance data (See Fig. 5, para[0020]: provide the set of KPI values and the computed historical statistical parameters to an anomaly detection model to identify potential anomalies.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz by obtaining sets of performance data from a cellular network; and calculating an adaptive anomaly detection model of the cellular network based on the sets of performance data such as that of Umakanth. Schierz and Umakanth are analogous to the instant application, because all of the references are directed to the same field of endeavor. Umakanth teaches, “The monitoring of network devices may include monitoring a set of key performance indicator (KPI) parameters. In order to identify an actionable event that may require a management or repair action on a network device, a monitoring system may need to detect an anomaly in data associated with a network device or a group of network devices” (See para[0014]). One of ordinary skill would have been motivated to modify Schierz, because calculating an anomaly detection model of a cellular network based on sets of performance data would have helped identify when a network device required a management or repair action, as recognized by Umakanth.

Regarding Claim 2. Schierz is silent as to the language of:
The method of claim 1, 
where the sets of performance data comprise numeric key performance indicators (KPI).
Nevertheless Umakanth teaches:
where the sets of performance data comprise numeric key performance indicators (KPI) (See Fig. 1, Fig. 5, para[0014], para[0018], and para[0034]: The monitoring of network devices may include monitoring a set of key performance indicator (KPI) parameters. Base station 125 may report a set of KPI values for a set of KPI parameters to anomaly detection system 150.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the sets of performance data comprise numeric key performance indicators such as that of Umakanth. Schierz and Umakanth are analogous to the instant application, because all of the references are directed to the same field of endeavor. Umakanth teaches, “The monitoring of network devices may include monitoring a set of key performance indicator (KPI) parameters. In order to identify an actionable event that may require a management or repair action on a network device, a monitoring system may need to detect an anomaly in data associated with a network device or a group of network devices” (See para[0014]). One of ordinary skill would have been motivated to modify Schierz, because using key performance indicators would have helped identify when a network device required a management or repair action, as recognized by Umakanth.

Regarding Claim 4. Schierz teaches:
The method of claim 1, 
where calculating the adaptive anomaly detection model of the cellular network comprises calculating one or more of a mean (See para[0246]: mean value.), a standard deviation (See para[0246]: standard deviation.).

Regarding Claim 5. Schierz teaches:
The method of claim 1, 
where the sets of performance data from the cellular network are assigned a corresponding anomaly score that is based on a Mahalanobis distance (See para[0031]-para[0032]: the group of anomaly selection processes can consist of… a Mahalanobis distance process.).

Regarding Claim 8. Schierz teaches:
The method of claim 1, 
where labeling the first set of performance data includes generating a label based on a subset of performance data (See para[0018] and para[0033] – para[0034]: Performing the anomaly detection procedure includes identifying a subset of the plurality of data samples as a set of anomalous data samples. Assigning a respective value of a label to each of the plurality of data samples based on the identified set of anomalous data samples.).

Regarding Claim 10. Schierz teaches:
The method of claim 1, 
where calculating the first anomaly score is further based on a temporal filter that is configured to generate a positive output only if a first number (K) of a set of previous anomaly scores (L) are above the anomaly score threshold (See para[0044]: Responsive to the identified level of anomaly detection rigor being minimum rigor and responsive to at least one of the anomaly scores being greater than a first threshold anomaly score, the method further comprises identifying the data sample as an anomalous data sample.).

Regarding Claim 13. Schierz teaches:
The server apparatus of claim 11, 
where the wireless network comprises a heterogenous wireless network characterized by a diverse set of communication protocols (See para[0128]: Examples of networking protocols used for communicating via the network 302 include multiprotocol label switching (MPLS), transmission control protocol/Internet protocol (TCP/IP), hypertext transport protocol (HTTP), simple mail transfer protocol (SMTP), file transfer protocol (FTP), and voice over internet protocol (VoIP).).

Regarding Claim 14. Schierz is silent as to the language of:
The server apparatus of claim 13, 
where the network interface is bifurcated into a first network interface configured to communicate with other server apparatuses and a second network interface configured to communicate with a set of user devices; and 
where the set of user devices comprises at least a first user device of a first communication protocol and a second user device of a second communication protocol.
Nevertheless Umakanth teaches:
where the network interface is bifurcated into a first network interface configured to communicate with other server apparatuses (See Fig. 1, and para[0034] – para[0037]: network device 135 may include a switch, router, firewall, gateway, a ROADM, and/or another type of network device.) and a second network interface configured to communicate with a set of user devices (See Fig. 1 and para[0032] – para[0033]: UE device 110 may include a handheld wireless communication device.); and 
where the set of user devices comprises at least a first user device of a first communication protocol and a second user device of a second communication protocol (See para[0032]: UE device 110 may communicate using machine-to-machine (M2M) communication, such as MTC, and/or another type of M2M communication for IoT applications.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the network interface is bifurcated into a first network interface configured to communicate with other server apparatuses and a second network interface configured to communicate with a set of user devices; and where the set of user devices comprises at least a first user device of a first communication protocol and a second user device of a second communication protocol such as that of Umakanth. Schierz and Umakanth are analogous to the instant application, because all of the references are directed to the same field of endeavor. Umakanth teaches, “Network devices in a communication network may need to be monitored to ensure proper function and performance” (See para[0014]). One of ordinary skill would have been motivated to modify Schierz, because communicating with a server and user devices would have helped to ensure the devices where function and performing properly, as recognized by Umakanth.

Regarding Claim 15. Schierz is silent as to the language of:
The server apparatus of claim 14, 
where the sets of performance data are obtained from the set of user devices via the second network interface.
Nevertheless Umakanth teaches:
where the sets of performance data are obtained from the set of user devices via the second network interface (See Fig. 1, para[0018] and para[0034]: The set of KPI values may include time series data for a set of KPI parameters for a network device, such as, for example, a base station, a network function (NF) device, a router, an optical network terminal (ONT), a WiFi Access Point (AP), a customer premises equipment (CPE) device, a reconfigurable optical add-drop multiplexer (ROADM), and/or another type of network device. Base station 125 may report a set of KPI values for a set of KPI parameters to anomaly detection system 150.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the sets of performance data are obtained from the set of user devices via the second network interface such as that of Umakanth. Schierz and Umakanth are analogous to the instant application, because all of the references are directed to the same field of endeavor. Umakanth teaches, “Network devices in a communication network may need to be monitored to ensure proper function and performance” (See para[0014]). One of ordinary skill would have been motivated to modify Schierz, because communicating with user devices would have helped to ensure the devices where function and performing properly, as recognized by Umakanth.

Regarding Claim 16. Schierz is silent as to the language of:
The server apparatus of claim 14, 
where the sets of performance data are obtained from the other server apparatuses via the first network interface.
Nevertheless Umakanth teaches:
where the sets of performance data are obtained from the other server apparatuses via the first network interface (See Fig. 1, para[0018] and para[0036] – para[0037]: The set of KPI values may include time series data for a set of KPI parameters for a network device, such as, for example, a base station, a network function (NF) device, a router, an optical network terminal (ONT), a WiFi Access Point (AP), a customer premises equipment (CPE) device, a reconfigurable optical add-drop multiplexer (ROADM), and/or another type of network device. Network device 135 may report a set of KPI values for a set of KPI parameters to anomaly detection system 150.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the sets of performance data are obtained from the other server apparatuses via the first network interface such as that of Umakanth. Schierz and Umakanth are analogous to the instant application, because all of the references are directed to the same field of endeavor. Umakanth teaches, “Network devices in a communication network may need to be monitored to ensure proper function and performance” (See para[0014]). One of ordinary skill would have been motivated to modify Schierz, because communicating with a server would have helped to ensure the devices where function and performing properly, as recognized by Umakanth.

Regarding Claim 17. Schierz teaches:
A server apparatus (See Fig. 2, Fig. 3, and para[0125]: the anomaly detection system 301 and/or the third-party system 303 can each include (1) one or more conventional computer systems, such as a desktop computers, laptop computers, or servers.), comprising: 
a processor (See Fig. 2 and para[0126]: a computer processor.); 
a user interface configured to report labeled alarms (See Fig. 2, Fig. 14E, and para[0251]: the system displays a UI screen showing a visualization that illustrates the relationship between records flagged as anomalous by the system.); and a
 non-transitory computer-readable medium that stores one or more computer-readable instructions that when executed by the processor (see Fig. 1 and para[0096]: anomaly detection system 102.), cause the server apparatus to: 
obtain a set of operational parameters (See Fig. 4, and para[0131] – para[0133]: a data set comprising a plurality of data samples.); 
update an adaptive anomaly detection model based on the set of operational parameters (See Fig. 4, Fig. 6, para[0032], para[0055], para[0058], and para[0108]: An unsupervised anomaly detection process. An unsupervised anomaly detection model, respective anomaly scores for each of a plurality of data samples. Anomaly detection model can be an unsupervised machine learning model. Updating the anomaly detection model.); 
detect at least one anomaly within the set of operational parameters based on the adaptive anomaly detection model (See Fig. 6, para[0044], para[0054], and para[0172]: At least one of the anomaly scores being greater than a first threshold anomaly score, the method further comprises identifying the data sample as an anomalous data sample.); and 
for each one of the at least one anomaly: 
generate a labeled alarm based on an influential subset of the set of operational parameters (See Fig. 4, Fig. 6, para[0043] - para[0044], para[0162]: the actions of the anomaly detection method further comprise assigning a respective value of a label to each of the plurality of data samples based on the identified set of anomalous data samples.); and 
alert a user via the user interface with the labeled alarms (See para[0065], par[0139], para[0230]: A message to a user. Alert.).
Schierz is silent as to the language of:
obtain a set of operational parameters comprising at least one multicollinear relationship.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierz et al. (US 20210103580 A1) in view of Umakanth et al. (US 20220038332 A1) as applied to claim 1 above, and further in view of Matyska et al. (US 20200334228 A1).

Regarding Claim 3. Schierz is silent as to the language of:
The method of claim 1, 
further comprising scaling the sets of performance data to have zero mean and unity variance.
Nevertheless Matyska teaches:
further comprising scaling the sets of performance data to have zero mean and unity variance (See para[0172]: zero mean and unit variance.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz further comprising scaling the sets of performance data to have zero mean and unity variance such as that of Matyska. Schierz and Matyska are analogous to the instant application, because all of the references are directed to the same field of endeavor. Matyska teaches, “That is, attributes are processed appropriately for machine learning methods such as SVM, which require standardized input” (See para[0172]). One of ordinary skill would have been motivated to modify Schierz, because scaling the data would have helped to make the data usable by a machine learning method, as recognized by Matyska.

Claim(s)  6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierz et al. (US 20210103580 A1) in view of Umakanth et al. (US 20220038332 A1) as applied to claim 1 above, and further in view of Vasseur et al. (US 20170279848 A1).

Regarding Claim 6. Schierz is silent as to the language of:
The method of claim 1, 
where the anomaly score threshold is based on a history of anomaly scores.
Nevertheless Vasseur teaches
where the anomaly score threshold is based on a history of anomaly scores (See para[0077] and para[0096]: DLA 400a may take into account the scores of previous anomalies when determining the reporting threshold.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the anomaly score threshold is based on a history of anomaly scores such as that of Vasseur. Schierz and Vasseur are analogous to the instant application, because all of the references are directed to the same field of endeavor. Vasseur teaches, “determine whether a particular anomaly is of great enough significance to report the anomaly to SCA 152” (See para[0075]). One of ordinary skill would have been motivated to modify Schierz, because basing a threshold on a history of anomaly scores would have helped to determine if a particular anomaly was of great enough significance to report, as recognized by Vasseur.

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierz et al. (US 20210103580 A1) in view of Umakanth et al. (US 20220038332 A1) as applied to claim 1 above, and further in view of Khalastchi et al. (US 20140149806 A1).

Regarding Claim 7. Schierz is silent as to the language of:
The method of claim 1, 
where the anomaly score threshold is based on a percentile of Mahalanobis scores for the sets of performance data.
Nevertheless Khalastchi teaches:
where the anomaly score threshold is based on a percentile of Mahalanobis scores for the sets of performance data (See para[0094]: For example, the threshold may be set to a few or a few dozen percent above or below the highest Mahalanobis Distance.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the anomaly score threshold is based on a percentile of Mahalanobis scores for the sets of performance data such as that of Khalastchi. Schierz and Khalastchi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Khalastchi teaches, “Alternatively, the threshold may be set to be somewhat larger or smaller than that highest Mahalanobis Distance, in order to decrease or increase, respectively, the sensitivity of anomaly declaration” (See para[0094]). One of ordinary skill would have been motivated to modify Schierz, because basing a threshold on a percentile of Mahalanobis scores would have helped to decrease or increase the sensitivity of anomaly declaration, as recognized by Khalastchi.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierz et al. (US 20210103580 A1) in view of Umakanth et al. (US 20220038332 A1) as applied to claim 8 above, and further in view of Yamaguchi et al. (US 20200311576 A1).

Regarding Claim 9. Schierz is silent as to the language of:
The method of claim 8, 
where the subset of performance data is determined based on a dot product of one or more vectors of the first set of performance data.
Nevertheless Yamaguchi teaches:
where the subset of performance data is determined based on a dot product of one or more vectors of the first set of performance data (See para[0096] and para[0104]: The score is calculated as an inner product of the model parameter (weight vector) most recently updated by the weight updater 13 and a feature vector.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the subset of performance data is determined based on a dot product of one or more vectors of the first set of performance data such as that of Yamaguchi. Schierz and Yamaguchi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Yamaguchi teaches, “When the score is not smaller than the threshold value, data is determined as normal (a positive label is predicted), and when the score is smaller than the threshold value, data is determined as anomalous (a negative label is predicted).” (See para[0050]). One of ordinary skill would have been motivated to modify Schierz, because using a dot product of one or more vectors would have helped to determine if the data was normal or anomalous, as recognized by Yamaguchi.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierz et al. (US 20210103580 A1) in view of Umakanth et al. (US 20220038332 A1) as applied to claim 11 above, and further in view of Trinh et al. (US 20200379454 A1).

Regarding Claim 12. Schierz is silent as to the language of:
The server apparatus of claim 11, 
where the adaptive anomaly detection model of the wireless network is based on a covariance matrix of the sets of performance data; and 
where the one or more computer-readable instructions, when executed by the processor, further cause the server apparatus to: 
mitigate multicollinear sets of operational parameters within the covariance matrix; and 
generate a conditioned covariance matrix.
	Nevertheless Trinh teaches:
where the adaptive anomaly detection model of the wireless network is based on a covariance matrix of the sets of performance data (See Fig. 9, para[0089], and para[0093]: The distribution may be a multi-variable Gaussian distribution that is described by a mean vector and a covariance matrix.); and 
where the one or more computer-readable instructions, when executed by the processor, further cause the server apparatus to: 
mitigate multicollinear sets of operational parameters within the covariance matrix (See Fig. 12 and para[0095]: a regularization may be performed on the distribution of the sensor data to reduce the change of overfitting the neural network 900.); and 
generate a conditioned covariance matrix (See Fig. 12 and para[0095]: For example, a predetermined value may be added to each variance in the covariance matrix.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the adaptive anomaly detection model of the wireless network is based on a covariance matrix of the sets of performance data; and where the one or more computer-readable instructions, when executed by the processor, further cause the server apparatus to: mitigate multicollinear sets of operational parameters within the covariance matrix; and generate a conditioned covariance matrix such as that of Trinh. Schierz and Trinh are analogous to the instant application, because all of the references are directed to the same field of endeavor. Trinh teaches, “When the value of the variances become very small, the neural network 900 may result in a very low probability density for various input data, thereby affecting the performance of the neural network 900 in detecting an anomaly” (See para[0095]). One of ordinary skill would have been motivated to modify Schierz, because generating a conditioned covariance matrix would have helped to increase the performance of a machine learning algorithm by reducing overfitting, as recognized by Trinh.

Claim(s) 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierz et al. (US 20210103580 A1) in view of Trinh et al. (US 20200379454 A1).

Regarding Claim 17. Schierz teaches:
A server apparatus (See Fig. 2, Fig. 3, and para[0125]: the anomaly detection system 301 and/or the third-party system 303 can each include (1) one or more conventional computer systems, such as a desktop computers, laptop computers, or servers.), comprising: 
a processor (See Fig. 2 and para[0126]: a computer processor.); 
a user interface configured to report labeled alarms (See Fig. 2, Fig. 14E, and para[0251]: the system displays a UI screen showing a visualization that illustrates the relationship between records flagged as anomalous by the system.); and a
 non-transitory computer-readable medium that stores one or more computer-readable instructions that when executed by the processor (see Fig. 1 and para[0096]: anomaly detection system 102.), cause the server apparatus to: 
obtain a set of operational parameters (See Fig. 4, and para[0131] – para[0133]: a data set comprising a plurality of data samples.); 
update an adaptive anomaly detection model based on the set of operational parameters (See Fig. 4, Fig. 6, para[0032], para[0055], para[0058], and para[0108]: An unsupervised anomaly detection process. An unsupervised anomaly detection model, respective anomaly scores for each of a plurality of data samples. Anomaly detection model can be an unsupervised machine learning model. Updating the anomaly detection model.); 
detect at least one anomaly within the set of operational parameters based on the adaptive anomaly detection model (See Fig. 6, para[0044], para[0054], and para[0172]: At least one of the anomaly scores being greater than a first threshold anomaly score, the method further comprises identifying the data sample as an anomalous data sample.); and 
for each one of the at least one anomaly: 
generate a labeled alarm based on an influential subset of the set of operational parameters (See Fig. 4, Fig. 6, para[0043] - para[0044], para[0162]: the actions of the anomaly detection method further comprise assigning a respective value of a label to each of the plurality of data samples based on the identified set of anomalous data samples.); and 
alert a user via the user interface with the labeled alarms (See para[0065], par[0139], para[0230]: A message to a user. Alert.).
Schierz is silent as to the language of:
obtain a set of operational parameters comprising at least one multicollinear relationship.
Nevertheless Trinh teaches:
obtain a set of operational parameters comprising at least one multicollinear relationship (See para[0068]: the measurements of different sensors of a piece of normal equipment 150 may often have a correlation with each other.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz obtain a set of operational parameters comprising at least one multicollinear relationship such as that of Trinh. Schierz and Trinh are analogous to the instant application, because all of the references are directed to the same field of endeavor. Trinh teaches, “A subset of measurements of the sensors of various components of a piece of equipment 150 should predict fairly well another subset of measurements if the equipment is operating normally” (See para[0068]). One of ordinary skill would have been motivated to modify Schierz, because using multicollinear parameters would have helped to predict a parameter using another parameter, as recognized by Trinh.

Regarding Claim 18. Schierz teaches:
The server apparatus of claim 17, 
where the user interface is further configured to report significant labeled alarms (See Fig. 4, Fig. 6, para[0043] - para[0044], and para[0047], para[0162]: The actions of the anomaly detection method further comprise assigning a respective value of a label to each of the plurality of data samples based on the identified set of anomalous data samples. One or more features that contributed most to the identification of the set of data samples as anomalous.); and 
the at least one anomaly comprises a significant anomaly that exceeds an anomaly threshold (See Fig. 6, para[0044], para[0054], and para[0172]: At least one of the anomaly scores being greater than a first threshold anomaly score, the method further comprises identifying the data sample as an anomalous data sample.).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierz et al. (US 20210103580 A1) in view of Trinh et al. (US 20200379454 A1) as applied to claim 17 above, and further in view of Gopalakrishnan et al. (US 20170032266 A1).

Regarding Claim 19. Schierz is silent as to the language of:
The server apparatus of claim 17, 
where the user interface is further configured to report persistent labeled alarms; and 
the at least one anomaly comprises a persistent anomaly that persists for a first number (K) of a set of previous anomaly scores (L).
Nevertheless Gopalakrishnan teaches:
where the user interface is further configured to report persistent labeled alarms (See para[0044]: To this end, the one or more potential anomalies may be confirmed to be anomalies, based the time in which the one or more potential anomalies persists. With reference to FIG. 12, the stars within the thresholds 1202, 1204 are those that meet the time window requirement, and thus constitute actual anomalies.); and 
the at least one anomaly comprises a persistent anomaly that persists for a first number (K) of a set of previous anomaly scores (L) (See para[0044]: To this end, the one or more potential anomalies may be confirmed to be anomalies, based the time in which the one or more potential anomalies persists. With reference to FIG. 12, the stars within the thresholds 1202, 1204 are those that meet the time window requirement, and thus constitute actual anomalies.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the user interface is further configured to report persistent labeled alarms; and the at least one anomaly comprises a persistent anomaly that persists for a first number (K) of a set of previous anomaly scores (L) such as that of Gopalakrishnan. Schierz and Gopalakrishnan are analogous to the instant application, because all of the references are directed to the same field of endeavor. Gopalakrishnan teaches, “With reference to FIG. 12, the stars within the thresholds 1202, 1204 are those that meet the time window requirement, and thus constitute actual anomalies” (See para[0044]). One of ordinary skill would have been motivated to modify Schierz, because determining persistent anomalies would have helped to confirm if potential anomalies were actual anomalies, as recognized by Gopalakrishnan.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierz et al. (US 20210103580 A1) in view of Trinh et al. (US 20200379454 A1) and Gopalakrishnan et al. (US 20170032266 A1) as applied to claim 19 above, and further in view of Wang et al. (US 20210064984 A1).

Regarding Claim 20. Schierz is silent as to the language of:
The server apparatus of claim 19, 
where the adaptive anomaly detection model is not updated with the persistent anomaly.
Nevertheless Wang teaches:
where the adaptive anomaly detection model is not updated with the persistent anomaly (See para[0044]: In some examples, normalization can include resolving massive outliers and binning issues, such as removing data entries of extremely long application usage times.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schierz where the adaptive anomaly detection model is not updated with the persistent anomaly such as that of Wang. Schierz and Wang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Wang teaches, “Normalization makes training less sensitive to the scale of features, that enables more accurate calculation of coefficients of the ML model” (See para[0044]). One of ordinary skill would have been motivated to modify Schierz, because not updating a model with persistent anomalies would have helped to make the model less sensitive to large scale features, as recognized by Wang.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (Kim, Cheolmin, Veena B. Mendiratta, and Marina Thottan. "Unsupervised anomaly detection and root cause analysis in mobile networks." 2020 International Conference on COMmunication Systems & NETworkS (COMSNETS). IEEE, 2020.) discloses a method for detecting an anomaly in a mobile network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863